Memorandum on motion for re-argument:
It is now alleged in the moving papers that the notice of the tax sale and the evidence of the service thereof were not in fact recorded at all, and that the only paper recorded at the time of the deed was the certificate of the comptroller. I shall, therefore, now consider the question as to whether the notice and the service thereof were required by the statute to be recorded.
Section 68 of the statute provides for the serving of the notice and the contents thereof, and "no conveyance made in pursuance of this section shall be recorded, until the expiration of such notice, and the evidence of the service of such notice shall be recorded with such conveyance." Section 69 provides for the manner of the serving of the notice. Section 72 provides that the grantee or the person claiming under him shall, within one month after the service of such notice, file with the comptroller a copy of the notice served, together with the affidavit of some person who shall be certified as credible by the officer before whom such affidavit shall be taken, that such notice, as is above required, was duly served, specifying the mode of service. Section 73 provides that, "If the comptroller shall be satisfied by such copy and affidavit that the proper notice has been duly served, and if the moneys required to be paid for the redemption of such land shall not have been paid, as hereinbefore provided, he shall, under his hand and seal, certify such facts, and the conveyance before made shall thereupon become absolute; and the occupant, and all others interested in said lands shall be forever barred of all right and title thereto."
It will thus be observed that the service of the notice of the tax sale and the specifying of the time in which redemption must be made and the service of such notice, does not form a bar, under the statute, for the party may redeem within the time specified. The essential fact, therefore, establishing the bar is the certificate of the comptroller, to the effect that the notice complied with the statute and had been duly served; that the time had elapsed within which redemption must be *Page 19 
made; and that the land had not in the meantime been redeemed. It also appears that the notice, or a copy thereof, together with the affidavit of the service, must be filed within one month in the office of the comptroller. There they must remain. No authority is given for their removal from the office of the comptroller for record in any of the other counties of the state.
I am, therefore, of the opinion that the recording of the deed being prohibited until the proofs of the service of the notice to redeem had been made, and the time therein specified had expired, and the certificate of the comptroller to that effect had been given, the certificate became the evidence of the notice and the service thereof, which is required by the statute to be recorded in connection with the deed. The other questions raised upon the motion for re-argument require no further comment. The original opinion has been revised so as to be in accord with the views herein expressed.
The motion for re-argument should be denied.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, VANN, WERNER and HISCOCK, JJ., concur.
Motion denied.